Bartley, C. J.,
held: 1. The probate court could not take original cognizance of violations of said act of May 1, 1854, at the time this .information was filed.
2. The record of the probate court in a criminal case ^should [Mil contain a copy of the' transcript of the examining magistrate, in. *144•every case in which, a preliminary examination is necessary to give the probate court jurisdiction.
3. A mere indorsement upon the information, by the prosecuting attorney, that it is filed upon a transcript from the docket of- a •certain magistrate, naming him, is insufficient.

Judgment reversed.

Swan, Brinkerhoee, Bowen, and Scott, JJ., concurred.